—Judgment, Supreme Court, New York County (Charles Tejeda, J.), rendered April 24, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and *34sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s challenge to the court’s receipt of testimony regarding typical roles played by participants in street-level drug sales, admitted to explain the absence of prerecorded buy money on defendant and the codefendant at the time of their arrest, is the same argument we rejected upon the codefendant’s appeal (People v Taylor, 247 AD2d 277), and we see no reason to reach a different determination here. Likewise, since “[t]he People’s theory that the money was handed off to a third person was grounded in the evidence” (supra, at 278), the People’s summation comments on this subject were not speculative.
We have considered defendant’s other contentions and find them to be without merit. Concur — Milonas, J. P., Nardelli, Mazzarelli and Saxe, JJ.